48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Ritchie John COLEMAN, Defendant-Appellant.
No. 94-30036.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 7, 1995.Decided Feb. 23, 1995.

Before:  SKOPIL, HALL, and WIGGINS, Circuit Judges.


1
MEMORANDUM*


2
Ritchie Coleman appeals the district court's refusal to depart downward from the Sentencing Guidelines.  There is no appellate jurisdiction, however, to review a district court's discretionary decision not to depart.  United States v. Staufer, 38 F.3d 1103, 1108 (9th Cir.1994).  We do not agree with Coleman that this is a situation where the district court believed that it lacked discretion to depart.  See United States v. Roe, 976 F.2d 1216, 1218 (9th Cir.1992).  The record clearly shows that the district court knew it possessed the authority to depart and that it concluded that the circumstances did not warrant departure.


3
APPEAL DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3